UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X         Chapter 13
IN RE:                                                               Case No.: 17-35954 CGM


WILLIE L. PATTERSON,                                                 NOTICE OF WITHDRAW
                                                                     OF TRUSTEE’S
                                                                     MOTION TO DISMISS
                                            Debtor(s).
-----------------------------------------------------------X

       NOTICE OF WITHDRAWAL OF TRUSTEE’S MOTION TO DISMISS (DOCKET #48)


         PLEASE TAKE NOTICE THAT THE TRUSTEE HEREBY WITHDRAWS ITS MOTION TO
DISMISS DOCKETED ON ECF AS #48 PREVIOUSLY SCHEDULED FOR HEARING ON
AUGUST 11, 2020 AT 2:00 PM BEFORE THE HON. CECELIA G. MORRIS AT 355 MAIN
STREET, POUGHKEEPSE, NEW YORK 12601. HOWEVER, NO FURTHER APPEARANCES
ARE SCHEDULED AT THIS TIME.

Date: White Plains, New York
      August 7, 2020
                                                               /s/ Krista M. Preuss
                                                               Krista M. Preuss (KMP 7299) TM
                                                               Standing Chapter 13 Trustee
                                                               399 Knollwood Road, Suite 102
                                                               White Plains, New York 10603
                                                               (914) 328-6333
